Citation Nr: 0300266	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  98-18 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for ventral hernia, 
right lower quadrant (right ventral hernia 
herein)(formerly characterized as recurrent), currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for right inguinal 
hernia, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for service-
connected scar, right lower leg, with recurrent 
ulceration, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from October 1941 
to June 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
RO, which denied the benefits sought on appeal.  See, 
Introduction section, Board Remand dated in September 
2000.  The Board requested development has been 
satisfactorily completed.  However, as noted herein below, 
the veteran's claim for an increased rating for service-
connected right lower leg scar is not impacted by the 
August 30, 2002 change in applicable diagnostic codes 
regarding scars.  Accordingly, no development is 
indicated.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims adjudicated 
on the merits herein, obtained all relevant and available 
evidence identified by the veteran, and provided him 
appropriate VA medical examinations, all in an effort to 
assist him in substantiating his claims for VA 
compensation benefits.  

2.  The veteran's service-connected ventral hernia, right 
lower quadrant, is not currently shown to be recurrent or 
bilateral, including on three most recent VA examinations 
in 1998, 1999 and 2001, and is manifested by no more than 
disability comparable to a small hernia which is not well 
supported by belt under ordinary conditions, or healed, or 
post-operative wounds with weakening of abdominal wall and 
indication for a supporting belt, with tenderness on deep 
palpation, but no current evidence of hernia or recent 
recurrence during the entire appeal period.  

3.  The veteran's service-connected right inguinal hernia 
is not shown to currently be recurrent, including on three 
most recent VA examinations in 1998, 1999 and 2001, and is 
currently manifested by overall disability which is 
comparable to no more than postoperative recurrent 
disability, which is readily reducible and well supported 
by truss or belt, with tenderness on deep palpation, but 
no current evidence of hernia or recent recurrence during 
the entire appeal period.  

4.  The veteran's service-connected scar, right lower leg 
(with recurrent ulceration), is not shown to currently 
include any recurrent ulceration for many years, including 
on most recent VA examinations in 1998 and 2001, and is 
demonstrated by no more than a tender, hyperpigmented and 
healed scar, not of an exposed surface, and with no 
associated limitation of motion of the leg due to the 
scar.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for service-connected recurrent ventral hernia, right 
lower quadrant are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, Diagnostic Code 7339 (2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected right inguinal hernia are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, Diagnostic 
Code 7338 (2002).  

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected scar, right lower leg, with 
recurrent ulceration, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7804 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Board is satisfied that both the duty to assist and 
duty to notify have been adequately discharged by VA with 
respect to each of the issues on appeal.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5103, 5103A, 
5107) (VCAA).  It is noted that in January 1999, the 
veteran withdrew his request for a personal hearing at the 
RO, and he was provided an informal hearing with 
adjudicators at the RO.  Additionally, in September 2000 
the Board issued a Remand for additional development, 
which was satisfactorily completed and included a third VA 
examination in November 2001.  The provided VA 
examinations were adequate.  Accordingly, the Board finds 
that VA has met its duty to assist with regard to the 
issues on appeal.  As noted above, while the regulations 
regarding the rating of scars were amended effective on 
August 30, 2002, the applicable diagnostic code, 7804, 
regarding the veteran's scar was not affected.  With no 
prejudice to the veteran, the Board has proceeded with the 
adjudication of the claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). For the reasons set forth, the Board 
believes that the veteran has been given ample opportunity 
to provide evidence and argument in support of his claim.  
In short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision.  
Accordingly, the Board may proceed with a discussion of 
the matters at issue.  Further development would serve no 
useful purpose.  

VA has also met VCAA's notice requirements: The August 
1998 statement of the case (SOC), and December 1999 and 
July 2002 supplemental statements of the case (SSOC's) 
clearly explain why the evidence submitted to date did not 
support the claims on appeal.  Additionally, all 
identified VA and private treatment records have been 
obtained, pertinent to the claims adjudicated on the 
merits on appeal.  The salient point is that both the 
veteran and his representative were afforded an 


opportunity to provide additional pertinent medical 
evidence and sworn testimony to substantiate his claims 
adjudicated on the merits on appeal.  Moreover, the above 
correspondence, notice and development indicates that the 
veteran was advised of what he needed to do to support his 
claim, and what VA would do in response.  That is, the 
September 2000 Board Remand and RO development letters of 
October 2000 and April 2002 advised both the veteran and 
his representative of the sort of evidence which was 
needed, and they were advised of what evidence or 
information the veteran needed to submit to VA, and what 
evidence VA would obtain on its own, or in response to 
information provided by the veteran.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  No additional 
information was received in reply to any of these 
correspondences.  Thus, both the duty to assist and notice 
provisions of VCAA have been met in this case as to the 
issues adjudicated on the merits herein, and further 
development would serve no useful purpose of these claims.  

Rating Hernias and Residuals

The Board notes that disability evaluations are based upon 
the average impairment of earning capacity as contemplated 
by the schedule for rating disabilities.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4 (2002).  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  However, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Governing regulations also provide that the 
higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  

The veteran's service-connected right ventral and right 
inguinal hernias are evaluated under Diagnostic Codes 7338 
and 7339 respectively.  Diagnostic Code 7339 provides a 
noncompensable rating for a postoperative healed ventral 
hernia with no disability and where a belt is not 
indicated.  A 20 percent rating is for a 


small postoperative ventral hernia which is not well 
supported by a belt under ordinary conditions, or for a 
healed postoperative ventral hernia, or postoperative 
wounds with weakening of the abdominal wall and indication 
for a supporting belt. The next higher rating of 40 
percent is authorized for a large postoperative ventral 
hernia which is not well supported by a belt under 
ordinary conditions.  38 C.F.R. § 4.114.

In this case, the evidence reflects that on VA 
examinations in June 1998, February 1999 and November 
2001, the veteran's service-connected right ventral hernia 
was not recurrent, but appears to be well supported by a 
belt or truss, albeit with complaints of pain and some 
weakening of the abdominal wall.  Note is made that VA 
treatment records dated from 1998 to present show no 
recurrence of the hernia, and no treatment for a hernia.  
Rather, these records and VA examinations show complaints 
of pain and impairment relating to low back pain due to 
spinal stenosis, and chronic obstructive pulmonary disease 
(COPD)-two disorders the symptoms of which are not for 
consideration on appeal.  The November 2001 examiner noted 
the veteran's complaint of constant pain in the area of 
the surgery scar, which was tender on deep palpation.  
These findings fall far short of the criteria for an 
evaluation in excess of 20 percent, and evidences overall 
disability which is analogous to no more than a small 
hernia which is not well supported by a belt under 
ordinary conditions, or a healed ventral hernia or 
postoperative healed ventral hernia with weakening of the 
abdominal wall and a supporting belt indicated.  
Accordingly, for the entire appeal period, the 
symptomatology manifested by the veteran's service-
connected ventral hernia is well encompassed by the 
current 20 percent rating under Diagnostic Code 7339.  38 
C.F.R. § 4.114.  The evidence does not demonstrate any 
recurrent hernia, which if large and not well supported by 
a belt would, theoretically, more nearly approximate the 
criteria for a 40 percent rating under Diagnostic Code 
7339.  The claim is denied.  38 C.F.R. § 4.114.  

The veteran's service-connected right inguinal hernia has 
been rated by the RO under the provisions of Diagnostic 
Code 7338.  Under this regulatory provision, a 
noncompensable rating is warranted where the inguinal 
hernia is small, reducible, 


or without true hernia protrusion.  The current 10 percent 
rating is warranted where the inguinal hernia is 
postoperative recurrent, readily reducible and well 
supported by truss or belt.  A 30 percent evaluation is 
warranted for a small hernia which is postoperative and 
recurrent or unoperated irremediable, and not well 
supported by a truss, or not readily reducible.  

VA examinations of 1998, 1999 and 2001, as well as VA 
treatment records dated from 1998 to the present show no 
current hernia, no recurrence of the hernia, and no 
treatment for a hernia.  Rather, as indicated above, the 
veteran complains of pain in the area of the hernia site, 
as well as low back pain due to spinal stenosis and COPD.  
With no clinical evidence of record of any recurrence of 
the hernia, the veteran's complaints of pain, including 
some tenderness on repeated VA examinations, warrant no 
more than the current 10 percent rating under Diagnostic 
Code 7338, and do not more closely approximate the 
criteria for a 30 percent evaluation under Diagnostic Code 
7338.  The claim is denied as against a preponderance of 
the evidence of record, primarily medical.  Although the 
veteran asserts that his pain warrants greater ratings, 
with no evidence of any recurrence of either hernias, his 
claims must be denied, as against the weight of the 
medical evidence.  See Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) (The Board is entitled to discount 
the weight, credibility, and probity of evidence in the 
light of its own inherent characteristics and its 
relationship to other items of evidence). 


Right Lower Leg Scar, with Recurrent Ulceration.

A 10 percent disability rating for superficial scars 
requires that they be poorly nourished, with repeated 
ulceration, 38 C.F.R. § 4.118, Code 7803; or that they be 
tender and painful on objective demonstration, 38 C.F.R. § 
4.118, Code 7804.  Scars may also be rated based on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Code 7805.  

The veteran is service connected for a scar of the right 
lower leg, with recurrent ulceration, under Diagnostic 
Code 7804 due to it being tender and painful.  The 


current 10 percent rating has been in effect since 
September 1996, prior to the instant appeal.  An 
evaluation in excess of 10 percent is not available under 
Diagnostic Code 7804, nor is a higher rating available 
generally, without a showing of a severely disfiguring 
scar of the head, face, or neck, a burn scar of an area 
exceeding 12 square inches, limitation of motion of an 
affected joint due to the scar tissue, or eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  

Repeated VA examinations demonstrate that the veteran has 
none of the above criteria.  On VA examination in June 
1998, the scar was not found to be painful.  Actually, the 
examiner noted three scars about the right lower leg and 
ankle, which were hyperpigmented, but very well healed and 
not tender.  There was no ulceration or breakdown of the 
skin.  The diagnosis was left leg injury with skin 
abrasion which healed without evidence of disfigurement.  
On subsequent VA examination in November 2001, the right 
leg scars were again found to be healed.  The veteran 
reported that the "ulcer" and injury had been healed for 
many years, with no recurrence of the ulceration for many 
years.  The diagnosis was right leg scar, with no 
residual.  VA treatment records of 1998 to the present 
similarly show no complaint or treatment for any itching 
or exudation regarding the service-connected right lower 
extremity scar.  As such the claim on appeal must be 
denied as against the evidence of record, which includes 
two examination reports showing minimal or no residuals at 
all, and the veteran's statements that the scars have been 
healed without recurrence of any ulceration for many 
years.  The claim is denied as against a preponderance of 
the evidence of record.  


Conclusions and Final Considerations

The United States Court of Appeals for Veterans Claims 
(Court) has long held that lay persons are not competent 
to offer medical opinions.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  The Board finds that to the extent that 
the veteran's contentions and statements are offered for 
reasons which require medical knowledge-the 


existence of a hernia recurrence, under the Court's 
holding in Grottveit, these statements fail to warrant the 
benefit sought on appeal.  The veteran's contentions are 
not supported by any credible, clinical, or probative 
medical evidence, and his unsubstantiated lay statements 
of medical diagnosis are not competent evidence under the 
holding of Grottveit.  The Court has held that while lay 
statements can certainly provide an eyewitness account of 
visible symptoms, the capacity of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
veteran's statements tend to advance unsupported medical 
conclusions, the weight of the VA medical opinion and 
observations warrant the denial of both of these two 
claims.  As to the claim for an increased rating for the 
right leg scars, the veteran's own statements on repeated 
VA examination, as well as the findings therein noted, 
weigh against an evaluation in excess of 10 percent under 
Diagnostic Code 7804-the maximum rating available under 
that Diagnostic Code.  The Board has considered the 
revised criteria for scars, effective in August 2002, but 
these amendments did not affect Diagnostic Code 7804, 
which continues to direct that a maximum 10 percent rating 
is available for superficial scars which are also found to 
be painful on examination.  (A superficial scar is one not 
associated with the underlying soft tissue damage).  See 
Note 1, Diagnostic Code 7804 revised criteria.  Without 
any medical evidence of greater impairment, the claims on 
appeal must be denied as against the weight of the medical 
evidence.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether the fair preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board finds that 
there is a fair preponderance of the evidence against the 
claims on appeal, as set forth above; therefore, 
reasonable doubt is not for application.  




ORDER

The claim for an increased rating for ventral hernia, 
right lower quadrant, currently evaluated as 20 percent 
disabling, is denied.  

The claim for an increased rating for right inguinal 
hernia, currently evaluated as 10 percent disabling, is 
denied.  

The claim for an increased rating for scar, right lower 
leg, with recurrent ulceration, currently evaluated as 10 
percent disabling, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


